Citation Nr: 1742198	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-42 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a T5-6 disc herniation, from June 26, 2009 to April 13, 2010.  

2.  Entitlement to an initial rating in excess of 20 percent for a T5-6 disc herniation, from April 14, 2010 to November 1, 2010.  

3.  Entitlement to an initial rating in excess of 40 percent for a T5-6 disc herniation, from November 2, 2010 to April 20, 2011.  

4.  Entitlement to an initial rating in excess of 10 percent for a T5-6 disc herniation, from April 21, 2011 to May 7, 2012.   

5.  Entitlement to an initial rating in excess of 40 percent for a T5-6 disc herniation, from May 8, 2012.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This matter was previously before the Board in September 2016 and was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran claims that, to date, no examiner has linked all of his back symptoms to his service connected thoracic spine disability, instead focusing solely on his pain and limited motion.  Allegedly, although he has pain radiating into his buttocks and down both legs, contrary to a VA examiner's finding, he has not been able to flex to 85 degrees and feels weakness and fatigue secondary to his back symptoms.   

Indeed, the Veteran's back disability is complex, presenting during the course of this appeal as a T5-6 herniation, disc abnormalities affecting other lumbar and thoracic segments, spina bifida occulta with a pars defect at L5, and scoliosis.  According to treatment records, it manifests as radiculopathy to and weakness of the lower extremities (separately service connected), thoracolumbar pain, limited motion, an abnormal gait and stance, and genitourinary and digestive system problems.  

During the Veteran's first VA spine examination conducted in December 2009, VA explained to the examiner that, in most cases, service connection may not be granted for a congenital defect.  VA asked the examiner to confirm whether the Veteran has such a defect and, if so, to determine which of the back symptoms resulted from service connected disability and which resulted from the defect.  The examiner did not identify the spina bifida as a defect, found both that condition and the herniated disk due to service, concluding the former was permanently aggravated therein and necessitated discharge, and refrained from distinguishing the symptoms of one from the other.  Since then, the Veteran has undergone additional VA examinations, during which examiners did not comment on the nature of the different back conditions and discussed the symptoms collectively.  No examiner has addressed the nature and etiology of the scoliosis.  Further medical commentary is thus needed.    

This matter was previously before the Board in September 2016 and was remanded for the Veteran to undergo a VA examination.  The Veteran was scheduled for a VA examination on January 26, 2017 but did not report for the examination.  The May 2017 Supplemental Statement of the Case (SSOC) stated that the Veteran confirmed his January 26, 2017 examination.  However, there is no evidence in the record that the Veteran either received notice of the January 26, 2017 examination, as there is no notice of the examination, or confirmed any knowledge of the appointment. 

Additionally, the record contains several returned mail items.  Therefore, it is unclear whether or not the VA has the Veteran's correct address and whether he has received any recent correspondence, including the SSOC informing him that he missed his appointment.

Therefore, as the record indicates that the Veteran may not have received notification of his scheduled VA examination, given the returned mail of record, the case must be remanded. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to confirm his current address.  

2. Obtain any outstanding VA treatment records and service treatment records and associate those documents with the Veteran's claims file. 

3. Forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for a VA examination. 

After reviewing the Veteran's claims file, with a particular emphasis on the Veteran's service treatment records, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a. Record the Veteran's history of thoracolumbar symptoms since his discharge from service, including any affecting his genitourinary and digestive systems.  Also record his employment history.

b. Diagnose all thoracolumbar conditions shown to exist, including, if appropriate, arthritis, a herniated disk, spina bifida occulta, and scoliosis.

c. Focusing on each back diagnosis individually, indicate whether the condition is congenital or developmental in nature. 

d. For each congenital or developmental back condition, opine whether it was aggravated during the Veteran's service.  If it was, consider this back condition service connected.

e. For each congenital back defect, opine whether it was subject to a superimposed injury or disease during service, resulting in additional disability apart from the defect.  If it was, consider this defect service connected.

f. Once it is clear which of the back conditions are service connected and which are not, distinguish all service connected back symptoms from the non-service connected symptoms.  If a distinction cannot be made, state this in the record.

g. List all symptoms of the service connected back conditions, including those affecting the genitourinary and digestive system disabilities, and evaluate their collective severity.    

h. Indicate whether the service connected back conditions markedly interfere with the Veteran's employability. 

i. Indicate whether the service connected back conditions, considered in conjunction with all other service connected disabilities, render the Veteran unemployable. 

All necessary diagnostic testing must be performed.  The examiner should not base any opinions on the absence of service or post-service treatment records.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.
4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

